Exhibit 10.4

AMENDMENT OF LEASE

THIS AMENDMENT OF LEASE is made as of this 6th day of August, 2014, by and
between 128 SPRING STREET LEXINGTON, LLC (“Landlord”) and CONCERT
PHARMACEUTICALS, INC. having a mailing address at 128 Spring Street, Lexington,
Massachusetts 02421 (“Tenant”).

BACKGROUND:

A. Reference is made to a Lease dated February 12, 2008, by and between One
Ledgemont LLC, Landlord’s predecessor in interest, and Tenant, as amended by
those certain letter agreements dated August 4, 2009, and February 8, 2011 (as
amended, the “Lease”), demising approximately 27,340 rentable square feet of
space located on the 400 Level of Building C (the “Level 400 Space”) and
approximately 17,639 rentable square feet of space on the 500 Level of Building
C (the “Level 500 Space”) (the Level 400 Space and the Level 500 Space are
referred to collectively as the “Existing Premises”), located at 128 Spring
Street, Lexington, Massachusetts (the “Property”). Capitalized terms used but
not defined herein shall have the same meaning as in the Lease.

B. Landlord and Tenant are the current holders, respectively, of the lessor’s
and lessee’s interests in the Lease.

C. Landlord and Tenant now desire to amend the Lease as set forth herein.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease as follows:

1. Building B Expansion Space. Effective as of the date of this Amendment,
approximately 5,356 rentable square feet of space on the 400 Level of Building B
in the Property shown as the hatched area on the plan attached hereto as Exhibit
A-1 (the “Building B Expansion Space”) shall be deemed added to and incorporated
into the Existing Premises. The demise and use of the Building B Expansion Space
shall be upon and subject to all of the terms and conditions of the Lease,
except as expressly set forth in this Amendment. Effective as of the date of
this Amendment, and throughout the Extended Term (as hereinafter defined) all
references to the Premises and Existing Premises in the Lease shall include the
Building B Expansion Space and all references to Exhibit A in the Lease shall be
deemed to include and refer to Exhibit A-1 attached hereto, as applicable. The
Building B Expansion Space shall be delivered in broom clean condition, free of
all occupants, personal property, trade fixtures and equipment and, shall
otherwise be accepted by Tenant in “as-is”, “where-is” condition without any
warranty of fitness for use or occupancy, expressed or implied. Tenant agrees
that Landlord has no work to perform in or on the Building B Expansion Space to
prepare same for Tenant’s use and occupancy with the exception of demising, at
Landlord’s sole cost and expense, the Building B Expansion Space as shown on
Exhibit A-1; Tenant agreeing to provide Landlord with access to the Building B
Expansion Space to complete such demising work.

2. Extended Term. The Initial Term of the Lease is hereby extended for the
period commencing on October 1, 2015, and expiring on September 30, 2018 (the
“Extended Term”), unless sooner terminated or extended in accordance with the
terms of the Lease.



--------------------------------------------------------------------------------

3. Building B Expansion Space RCD. Tenant shall commence paying Base Rent for
the Building B Expansion Space on the date that is the earlier of (a) twelve
(12) weeks following the date of this Amendment and (b) October 23, 2014 (the
“Building B Expansion Space RCD”). Prior to the Building B Expansion Space RCD,
Tenant shall continue to pay Base Rent, and or other amounts payable under the
Lease, for the Existing Premises in the amounts provided for in the Lease as of
the date hereof and as amended herein.

4. Base Rent and Additional Rent. (a) Commencing on the Building B Expansion
Space RCD and throughout the Extended Term, the Base Rent due under the Lease
with respect to the Building B Expansion Space shall be as follows:

 

Period

   Base Rent      Monthly
Installment      Rent Per
Rentable
Square Foot  

Building B Expansion Space RCD through September 30, 2015

   $ 155,324.00       $ 12,943.67       $ 29.00   

October 1, 2015 through September 30, 2016

   $ 160,680.00       $ 13,390.00       $ 30.00   

October 1, 2016 through September 30, 2017

   $ 166,036.00       $ 13,836.33       $ 31.00   

October 1, 2017 through September 30, 2018

   $ 171,392.00       $ 14,282.67       $ 32.00   

(b) Landlord and Tenant acknowledge and agree that prior to this Amendment the
term of the Lease with regard to the Existing Premises was to expire on
September 30, 2015 (the “Original Expiration Date”). Base Rent on the Existing
Premises prior to the Original Expiration Date shall be as set forth in the
Lease and following the Original Expiration Date and for the balance of the
Extended Term shall be as follows:

 

Period

   Base Rent      Monthly
Installment      Rent Per
Rentable
Square Foot  

October 1, 2015 through September 30, 2016

   $ 1,349,370.00       $ 112,447.50       $ 30.00   

October 1, 2016 through September 30, 2017

   $ 1,394,349.00       $ 116,195.75       $ 31.00   

October 1, 2017 through September 30, 2018

   $ 1,439,328.00       $ 119,944.00       $ 32.00   

 

2



--------------------------------------------------------------------------------

(c) The Base Rent for the entire Premises, including the Existing Premises and
the Building B Expansion Space, shall be payable in accordance with the terms of
the Lease, as amended, and shall be in addition to all other amounts due and
payable by Tenant pursuant to the Lease including, without limitation, Tenant’s
Pro Rata Share and Tenant’s Level 400 Reduced Pro Rata Share and Tenant’s
Building B Pro Rata Share (as hereinafter defined).

(d) Effective as of the date of this Amendment, in addition to Tenant’s Pro Rata
Share and Tenant’s Level 400 Reduced Pro Rata Share for the Existing Premises,
Tenant shall pay its pro rata share of Operating Expenses and Taxes for the
Building B Expansion Space , in the same manner of payment as set forth in
Section 4.02, in the amount equal to the product obtained by multiplying the
Taxes and Operating Expenses by 3.08% (such percentage being “Tenant’s Building
B Pro Rata Share”) Notwithstanding the foregoing, Tenant’s share of (i) those
Operating Expenses relating to the repair and maintenance of the base Building
HVAC equipment and appurtenances and (ii) gas service provided by Landlord for
the Building B Expansion Space shall be in an amount equal to the product
obtained by multiplying the costs relating to (i) and (ii) above, in each
instance by 3.65% (instead of by Tenant’s Building B Pro Rata Share).

5. Tenant’s Improvements; Expansion Improvement Allowance. (a) After the date of
this Amendment, Tenant may begin its leasehold improvements to the Building B
Expansion Space (“Tenant’s Improvements”) in the same manner and in accordance
with the terms and conditions of the Lease, including without limitation,
Section 10.06 of the Lease except as otherwise provided herein (Tenant’s
Improvements being considered Tenant’s Work as defined in the Lease for all
purposes including as it relates to Landlord’s approval of same). In connection
with Tenant’s Improvements, Landlord shall reimburse Tenant up to a maximum of
Three Hundred and Fifty and 00/100 Dollars ($350,000.00) (“Expansion Improvement
Allowance”) in the aggregate toward the actual cost of Tenant’s Improvements
relating to the Building B Expansion Space that are completed solely during the
first twelve (12) months after the date of this Amendment. The Expansion
Improvement Allowance shall be utilized for so-called “hard” costs and building
improvements to the Building B Expansion Space pursuant to approved Construction
Documents; and for so-called “soft” costs limited to architectural and design
costs, construction management fees, reasonable moving costs, and legal fees
relating directly to Tenant’s fit-up of and/or move into the Building B
Expansion Space provided, however, that any portion of the Expansion Improvement
Allowance remaining after the completion of the Tenant’s Improvements may be
used by Tenant in connection with leasehold improvements to the Existing
Premises. So long as Tenant is not in default of the Lease beyond any applicable
notice and cure period, the Expansion Improvement Allowance shall be paid by
Landlord to Tenant based upon the same requisition requirements and process as
set forth in Sections 10 (a) and (b) of the Exhibit E Work Letter attached to
the Lease.

(b) Provided Tenant submits a complete building permit application to the Town
of Lexington Building Department (the “Town”) for the construction of Tenant’s
Improvements no later than July 23, 2014, if there is a delay in the issuance of
said building permit solely due to the willful act or omission of Landlord (a
“Landlord Delay”) as documented by written notice from the Town specifying in
detail the cause for the delay (the “Town Notice”), then the Building B
Expansion Space RCD shall be extended day-for-day for each day beyond Landlord’s
receipt of the Town Notice that Landlord fails to satisfy the Town relative to
the Landlord act or omission that has caused the delay as specified in the Town
Notice. Notwithstanding the foregoing, if, as a result of any of the proposed
Tenant’s Improvements, Landlord is obligated to comply with the Americans With
Disabilities Act or any other federal, state or local laws or regulations and
such compliance requires Landlord to make any improvement or alteration to any
portion of the Building or Property, Landlord’s failure to make such improvement
or alteration shall not be deemed a Landlord Delay.

 

3



--------------------------------------------------------------------------------

6. Signage. Tenant may replace its existing monument sign in the location shown
on Exhibit N to the Lease; provided, however, that Landlord consent to such sign
(including as to size and design) must first be obtained (such consent not to be
unreasonably withheld). In the event Landlord installs any new monument sign on
the corner of Hayden Avenue and Spring Street, at Landlord’s expense, Tenant
shall have the right to its pro rata share of signage on the new monument
sign. Tenant shall pay for the installation of its signage on such monument
sign. Such Tenant signage on the monument sign will be mutually agreed upon by
Landlord and Tenant provided that such sign will conform to local regulations.

7. Nitrogen Tank. Landlord agrees that Tenant shall have the right, at its sole
cost and expense, to install and maintain a nitrogen tank (the “Tank”) outside
of the Building in a mutually agreeable location that is readily accessible to
Tenant, provided such use is permitted by all applicable laws, regulations and
ordinances and subject to Landlord’s reasonable approval of the size of the tank
and plans and specifications relative to its installation. Tenant shall provide
Landlord with all required governmental and quasi-governmental permits,
licenses, special zoning variances and authorizations, as required by applicable
laws, rules, ordinances, regulations and restrictions, all of which Tenant shall
obtain at its own cost and expense, relative to the installation and use of the
Tank. Landlord shall assist Tenant, at no cost to Landlord, in connection with
obtaining all such permits, licenses, variances and authorizations. All work
done by Tenant in connection with the installation of the Tank shall be subject
to and in accordance with the terms and conditions of the Lease and Tenant shall
be responsible for the installation and maintenance of the Tank in accordance
with all of the terms and conditions of this Lease and in compliance with all
applicable laws, rules, regulations, ordinances, requirements and restrictions.
Landlord reserves the right to require Tenant to provide screening for the Tank,
to secure access to the Tank, to install fire protection or other safety
apparatus as Landlord reasonably deems necessary, to install a pad upon which
the Tank shall be placed and to provide additional insurance as may be
reasonable given the nature of this use. Landlord shall be permitted to access
the Tank, for inspection purposes or otherwise, upon at least twenty-four
(24) hours prior telephonic notice to Tenant (except in case of emergency, in
which event no notice shall be necessary). In the event Landlord determines in
its reasonable discretion that the Tank creates undue hazard to the Property,
Landlord may cause Tenant to discontinue the use of the Tank and Tenant shall
cease using the Tank provided that Tenant shall have the right to remedy the
undue hazard for forty-five (45) days after the receipt of Landlord’s written
notice to cease using the Tank, which notice shall include Landlord’s
explanation of the undue hazard. If Tenant fails to remedy such undue hazard
within such forty-five (45) day period, Tenant shall remove the Tank and restore
the area on which the Tank was located to the condition it was in at the time of
installation of the Tank. The Tank shall be removed by Tenant at the expiration
or earlier termination of the Lease, with Tenant being responsible for repairing
any damage resulting from such removal. Tenant shall defend and indemnify
Landlord, and hold Landlord harmless from all loss, claims, damages, cost and
expense, arising pursuant to Tenant’s use of the Tank and the area on which the
Tank is located.

8. Right of First Offer on Certain Additional Space. Section 2.02 of the Lease
is hereby amended to expand the definition of “Additional Space” to include any
space on 400 Level of Building B and the 400 Level of Building C that is
contiguous to the Premises (the “Contiguous Space”) with the intent that
Tenant’s right of first offer described in said Section 2.02 shall extend to
such Contiguous Space. Tenant’s rights under Section 2.02 as they relate to the
Contiguous Space are and shall be subordinate to any extension rights, expansion
rights, options to lease or any rights of first negotiation, first offer or
first refusal to lease granted to other tenants of the Building prior to the
date execution and delivery of this Amendment, or to the terms of any leases,
including extension and expansion rights, but not any rights of first
negotiation, first offer or first refusal to lease, as originally granted in any
lease(s) to the first tenant(s) of any Contiguous Space that is vacant as of the
date of this Amendment.

 

4



--------------------------------------------------------------------------------

9. Unamortized Leasehold Improvement Allowance. Landlord and Tenant acknowledge
that, in accordance with the terms of Section 10(c) of the Exhibit E Work Letter
attached to the Lease, Tenant is required to reimburse Landlord an amount equal
to $10.29 per rentable square foot of the Existing Premises per year on a
monthly basis (the “Tenant Reimbursement”), amortized through the balance of the
Initial Term, as repayment of a portion of the remaining balance of the Tenant
Improvement Allowance and Level 400 Lab Space Allowance that was paid to Tenant.
For the period of October 1, 2014, through September 30, 2015 (the “Waiver
Period”), the remaining Tenant Reimbursement will total $462,833.88. Provided
Tenant is not in default under the terms of the Lease (beyond any applicable
notice or cure period), then each month during the Waiver Period Tenant shall be
relieved of making its monthly payment, in the amount of $38,569.49, of the
Tenant Reimbursement and said monthly amount will no longer be due and payable
by Tenant to Landlord.

10. Roof and HVAC. Landlord acknowledges that Section 10.03 of the Lease
provides that, subject to the exceptions set forth in said Section 10.03,
Landlord shall keep roof in good working order, condition and repair. Landlord
acknowledges that the roof of Building C leaks causing water damage to the
Existing Premises. Landlord and its property management team have been working
to fix the leaky roof and will, at Landlord’s sole cost, use best efforts to
repair the leaky roof. If such best efforts fail, senior representatives of the
Landlord and Tenant shall promptly meet to resolve the issue.

Landlord and Tenant shall work together on evaluating the HVAC equipment serving
the Premises. Any expenses incurred for the adjustment, repair and / or
replacement of Base Building HVAC equipment shall be at Landlord’s expense;
otherwise, Landlord shall assist Tenant, at no out of pocket cost to Landlord,
in the evaluation and adjustment of Tenant’s Supplemental HVAC equipment.

11. Letter of Credit. Landlord and Tenant agree that effective as of the date of
this Amendment the Letter of Credit shall be reduced and Tenant shall deliver to
Landlord an amendment to the existing Letter of Credit being held by the
Landlord under the Lease reducing the amount under the Letter of Credit to
$400,000.

12. Brokers. Landlord and Tenant each warrant and represent to the other that
they have dealt with no brokers in connection with the negotiation or
consummation of this Amendment other than Cushman & Wakefield and Cassidy Turley
(collectively, the “Broker”), whose compensation Landlord is paying pursuant to
separate agreement, and in the event of any brokerage claim against either party
by any person other than the Broker claiming to have dealt with either Landlord
or Tenant in connection with this Amendment, the party with whom such person
claims to have dealt shall defend and indemnify the other party against such
claim.

13. Ratification. In all other respects the Lease shall remain unmodified and
shall continue in full force and effect, as amended hereby. The parties hereby
ratify, confirm, and reaffirm all of the terms and conditions of the Lease, as
amended hereby.

14. Counterparts. This Amendment may be signed in any number of counterparts,
each of which so executed shall be deemed original and such counterparts shall
together constitute the Amendment. Facsimile signatures shall be sufficient and
binding.

[Signatures on Following Page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Amendment of Lease on
the date first written above in multiple copies, each to be considered an
original hereof, as a sealed instrument.

 

LANDLORD:     TENANT: 128 SPRING STREET LEXINGTON LLC     CONCERT
PHARMACEUTICALS, INC. By:  

/s/ Robert L. Beal

    By:  

/s/ Nancy Stuart

  Robert L. Beal, its authorized signatory     Name:   Nancy Stuart       Title:
  Chief Operating Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT A-1

PLAN SHOWING BUILDING B EXPANSION SPACE

(see attached)

 

7



--------------------------------------------------------------------------------

LOGO [g731863ima1.jpg]

 

8